Beck, J.
1. Where an equitable petition for injunction and interpleader is filed, it is irregular, as a matter of practice, to grant an order before the interlocutory hearing requiring the parties to interplead; but a temporary restraining order should be granted, if under the allegations of the petition that is proper, and the order for interpleader should only be granted at the interlocutory hearing where a proper case is made. But, under the facts contained in this record, the fact that the trial judge granted the order of interpleader upon reading the petition and before the hearing will not require a reversal.
2. On account of the confused state of this record and the incomplete brief of the evidence in the bill of exceptions, which the plaintiff in error attempted to supplement by reference to other evidence that is not properly identified and made a part of the record, this court will not undertake to decide whether the evidence authorized the injunction and the judgment requiring tlie defendants to interplead.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.